Citation Nr: 1808518	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.

In September 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.


FINDING OF FACT

Diabetes mellitus was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for diabetes mellitus.  He specifically asserts that a poor diet during active service caused diabetes mellitus.

The Board has thoroughly reviewed all the evidence in the claims file.  The Board has an obligation provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record and on what the evidence shows, or does not show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated December 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after separation from service may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology as a means to substantiate service connection is limited to where involving those specific diseases denoted as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Having reviewed the evidence pertaining to this claim, the Board has determined that service connection on a presumptive basis for diabetes mellitus is not warranted.  As the evidence is negative for signs, symptoms, or diagnosis of diabetes mellitus to a compensable level during the Veteran's first year following separation from service, service connection for diabetes mellitus is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2017).  Furthermore, the Veteran has not contended, nor is there any evidence of record, that diabetes mellitus manifested within one year of separation from active service.

The service medical records are negative for any indication, complaints, treatment or diagnosis for diabetes mellitus in service.  According to a February 1979 service treatment record, although the Veteran was counseled for excessive weight, he denied personal and family histories of diabetes.  A February 1981 service separation examination shows a normal clinical evaluation.  A May 1987 VA medical record also shows that the Veteran was not diabetic at that time.  Moreover, a review of VA medical records indicates that the Veteran was diagnosed with diabetes mellitus for many years following service separation.  Therefore, a presumption of service connection as a chronic disease also is not warranted.  38 C.F.R. § 3.309(a) (2017).

As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's diabetes mellitus by an event, injury, or disease during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, there is no evidence of record indicating that the Veteran had diabetes mellitus during service or for many years after service.  Nor is there any competent medical evidence of record showing that the Veteran's disability is related to service.  The VA medical evidence shows a history of diabetes mellitus since February 2006, almost 25 years following separation from service.  But, none of those records relate diabetes mellitus to service or any event, injury, or disease or service.

The Veteran has stated that his diabetes mellitus is due to a poor diet and being overweight in service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.

Furthermore, the Veteran has not submitted any credible evidence to corroborate the assertion that his diet or weight issue while in service caused diabetes mellitus.  Therefore, the Board finds that the Veteran's lay statements cannot be accepted as competent evidence sufficient to establish service connection for diabetes mellitus.

To the extent that the Veteran has stated that alcohol use during service caused or contributed to the development of diabetes mellitus, the Board finds that claim cannot be granted.  No compensation shall be paid for a disability that is the result of the Veteran's own willful misconduct of the abuse of alcohol or drugs.  38 U.S.C. § 1110 (2012).

The Veteran has not submitted any competent evidence suggesting that diabetes mellitus is related to service or to a poor diet or weight issues during service.  The Board finds that an examination is not needed as the evidence of record does not suggest that diabetes mellitus is related to service or any event, injury, or disease during service.  38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


